The plaintiff in error was indicted on the *Page 694 
23rd day of June, 1925, in the Honorable Circuit Court of Taylor County, Florida, being charged in such indictment with the crime of murder in the first degree. Frank Roberts was convicted of the crime of murder of the first degree and was recommended to mercy, and was sentenced to serve the period of his natural life in the State prison; from which judgment he brings writ of error.
There are three assignments of error:
"1. The verdict of the jury is not supported by the evidence."
"2nd. The verdict of the jury is against the overwhelming weight of the evidence."
"3rd. There is no evidence to show a premeditated design on the part of the plaintiff in error to kill the deceased."
We have carefully considered the evidence in this case, and while the evidence (as is true of nearly all homicide cases) is conflicting there is ample evidence upon which a fair and reasonable jury could base a verdict of murder in the first degree as there is evidence to support every element of such offense.
The trial court heard the evidence and exercising a sound discretion denied the motion for a new trial. "Trial courts have much more latitude of discretion in granting new trials on the evidence than have the appellate courts." Carney v. Stringfellow, 73 Fla. 700, 74 So. 866. Where there is any evidence to support the verdict, the verdict will not be set aside as against the evidence, unless it may well be assumed that the jury were improperly influenced by considerations outside the evidence. Sherman v. State, 17 Fla. 888, Anderson v. State, 24 Fla. 139, 3 So. 884; Hicks v. State, 25 Fla. 535,6 So. 441; Barnhill v. State, 56 Fla. 16, 48 So. 251; McDonald v. State, 56 Fla. 74, 47 So. 485. *Page 695 
The judgment will therefore be affirmed.
Affirmed.
WHITFIELD, P. J., AND TERRELL, J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the opinion.